freDETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/797459 & 62/050470 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 9/15/2014.

Specification Objections
The disclosure is objected to because of the following informalities: update the first paragraph of the specification with appropriate patent information.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  amend “and battery assembly” to -and the battery assembly- in ll. 4-5.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  amend “batter” to -battery- in ll. 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the battery pack" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the battery pack" in ll. 2; however, claim 21, upon which claim recites the limitation “a battery assembly including…at least one battery”.  It is unclear if the “at least one battery” of claim 1 is a part of the “battery pack” of claim 26.  For purposes of examination, the “at least one battery” of claim 1 will be interpreted as being a part of the “battery pack” of claim 26. 
Claims 27-30 depend from claim 26 and are thus also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 & 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinzing (WO 98/06144).
Concerning claim 21, as illustrated in Figs. 1-7, Klinzing discloses a system (sterilizable battery enclosure; Pg. 2, ll. 4-14), comprising: 
a surgical instrument handle (pistol-grip 12 or surgical drive assembly 10; Pg. 10, ll. 18-29);
a battery assembly including an outer housing, at least one battery disposed within the outer housing, and battery circuitry disposed within the outer housing (nonsterile battery 14 inherently includes an outer housing, a battery disposed within, and installation fittings 34 on the battery that connect to installation fittings 32 on the pistol grip 12; Pg. 14, ll. 12-21); and 
a battery jacket configured to removably receive the battery assembly therein and releasably engage at least a portion of the outer housing of the battery assembly, the battery jacket and the battery assembly together configured for insertion at least partially into the handle of the surgical instrument to electrically couple the battery assembly to the handle of the surgical instrument (battery sleeve 15 forms a distal portion of the battery enclosure and serves as a barrier between nonsterile battery 14 and the surrounding environment and engages with boot 13 of pistol-grip 12 of battery-powered surgical drive assembly 10, where boot skirt 18 rolls up to facilitate its placement over the proximal portion of battery sleeve 15 by unrolling; Pg. 7-8, ll. 28-8, Pg. 10, ll. 5-17, Pg. 13, ll. 18-28 // or // battery sleeve 35 snaps securely onto adapter 30 which is attached to battery 14 by means of protrusions 37 on adapter 30 which fits into an indentation 38 on battery sleeve 35; Pg. 14-15, ll. 7-5).
Concerning claim 23, Klinzing discloses wherein the battery assembly is a non- sterilizable, reusable component and the battery jacket (15 // or // 35) is disposable or sterilizable (Pg. 6-7, ll. 29-7).
Concerning claim 24, Klinzing discloses the battery jacket (35) includes at least one first engagement member (38) and wherein the outer housing of the battery assembly (14, 30) includes at least one second engagement member (37), the first and second engagement members (38, 37) configured to releasably engage one another to releasably engage the battery jacket (35) about the outer housing of the battery assembly (14, 30) (Pg. 14-15, ll. 7-5; Fig. 6-7).   
Concerning claim 25, Klinzing discloses the first and second engagement members (38, 37)  are configured for releasable snap-fit engagement with one another (Pg. 14-15, ll. 7-5; Fig. 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-18 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinzing (WO 98/06144). 
Concerning claim 13, as illustrated in Figs. 1-7, Klinzing discloses a system (sterilizable battery enclosure; Pg. 2, ll. 4-14), comprising: 
a battery-powered surgical instrument including a housing, (surgical drive assembly 10 comprising a housing; Pg. 6-7, ll. 29-7), the housing including a handle (pistol-grip 12; Pg. 10, ll. 18-29): 
a battery assembly (nonsterile battery 14; Pg. 6-7, ll. 29-7; and 
a battery jacket defining an interior area configured to receive and releasably engage at least a portion of the battery assembly therein, the battery jacket configured for insertion at least partially into the handle of the battery-powered surgical instrument in releasable engagement therewith to operably couple the battery assembly to the battery-powered surgical instrument and enclose the battery assembly therein (battery sleeve 15 forms a distal portion of the battery enclosure and serves as a barrier between nonsterile battery 14 and the surrounding environment and engages with boot 13 of pistol-grip 12 of battery-powered surgical drive assembly 10, where boot skirt 18 rolls up to facilitate its placement over the proximal portion of battery sleeve 15 by unrolling; Pg. 7-8, ll. 28-8, Pg. 10, ll. 5-17, Pg. 13, ll. 18-28 // or // battery sleeve 35 snaps securely onto adapter 30 which is attached to battery 14 by means of protrusions 37 on adapter 30 which fits into an indentation 38 on battery sleeve 35; Pg. 14-15, ll. 7-5).
Klinzing fails to specifically disclose the battery-powered surgical instrument including a shaft extending distally from the housing, and an end effector assembly disposed at a distal end of the shaft.  However, Klinzing discusses rechargeable battery-power surgical drive assemblies are well known in the art for various surgical procedures and generally have a drive portion (shaft) to which attachments (end-effector) are fitted.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Klinzing such that the battery-powered surgical instrument includes a shaft extending distally from the housing, and an end effector assembly disposed at a distal end of the shaft since Klinzing teaches these types of surgical instruments are well known in the art for various surgical procedures. (Pg. 1, ll. 10-23)
Concerning claim 14, Klinzing discloses wherein the battery assembly is a non- sterilizable, reusable component (Pg. 6-7, ll. 29-7).
Concerning claim 15, Klinzing discloses the battery jacket (15 // or // 35) is disposable or sterilizable (Pg. 7, ll. 8-15).
Concerning claim 16, Klinzing discloses the battery jacket (35) includes at least one first engagement member (38) and wherein the battery assembly (14, 30) includes at least one second engagement member (37), the first and second engagement members (38, 37) configured to releasably engage one another to releasably engage the battery jacket (35) and battery assembly (14, 30) to one another upon insertion of the battery jacket (35) about the batter assembly (14, 30) (Pg. 14-15, ll. 7-5; Fig. 6-7).
Concerning claim 17, Klinzing discloses the first and second engagement members (38, 37)  are configured for releasable snap-fit engagement with one another (Pg. 14-15, ll. 7-5; Fig. 6-7).
Concerning claim 18, Klinzing discloses the battery jacket (35) defines a body portion having an open first end (top as view in Figs. 6-7) and a closed second end (bottom as viewed in Figs. 6-7).  Klinzing fails to disclose the battery jacket defining a lip, the battery jacket including a gasket disposed about the body portion adjacent the lip, the gasket configured to sealingly engage the battery assembly between the battery jacket and the handle of the battery- powered surgical instrument upon releasable engagement of the battery jacket with the handle of the battery-powered surgical instrument.  However, Klinzing discloses the battery assembly (14, 30) defining a lip (36), the battery assembly (14, 30) including a gasket disposed about the body portion adjacent the lip (36) and configured to sealingly engage the battery assembly (14, 30) between the battery jacket (30) and the handle (12) of the battery- powered surgical instrument (10) upon releasable engagement of the battery jacket (30) with the handle (12) of the battery-powered surgical instrument (10) (Pg. 14-15, ll. 12-4; Fig. 6-7).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Klinzing such that the battery jacket defines a lip, the battery jacket includes a gasket disposed about the body portion adjacent the lip, the gasket configured to sealingly engage the battery assembly between the battery jacket and the handle of the battery- powered surgical instrument upon releasable engagement of the battery jacket with the handle of the battery-powered surgical instrument instead of the battery assembly defining the lip and gasket as taught by Klinzing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Concerning claim 22, Klinzing fails to specifically disclose the surgical instrument further includes a shaft extending distally from the handle and an end effector assembly extending distally from the shaft.  However, Klinzing discusses rechargeable battery-power surgical drive assemblies are well known in the art for various surgical procedures and generally have a drive portion (shaft) to which attachments (end-effector) are fitted.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Klinzing such that the surgical instrument further includes a shaft extending distally from the handle and an end effector assembly extending distally from the shaft since Klinzing teaches these types of surgical instruments are well known in the art for various surgical procedures. (Pg. 1, ll. 10-23)

Claim(s) 19-20 & 26-30 as being unpatentable over Klinzing (WO 98/06144), as applied to claim 13, or, in the alternative, as being unpatentable over Klinzing (WO 98/06144), as applied to claim 13, in further view of Gerber et al. (2007/0182369).
Concerning claim 19, Klinzing discloses a battery charging device configured to operably couple to the battery assembly (inherent since battery assembly 14 is recharageable).  In the alternative, Gerber et al. disclose a system comprising a battery-powered surgical instrument (power surgical tool), a battery assembly (34) and a battery jacket (32), and a battery charging device (222) configured to operably couple to the battery assembly (34) or battery assembly (34) and jacket (224).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Klinzing to further comprise a battery charging device configured to operably couple to the battery assembly in order to provide the benefit of charging the battery as taught by Gerber.  ([0032], [0038], [0041], [0082], [0084], [0104]; Fig. 19)
Concerning claim 20, Klinzing discloses the battery jacket (15 // or // 35) is releasably engagable with the battery assembly (14) when the battery assembly (14) is operably coupled to the battery charging device and without interrupting the operable coupling therebetween since battery jacket (15 // or // 35) is separately sterilizable and is made of a material that slides onto battery 14 (Pg. 8-9, ll. 9-9).
Concerning claim 26, Klinzing discloses a battery charging device configured to charge the battery pack of the battery assembly (inherent since battery assembly 14 is recharageable).  In the alternative, Gerber et al. disclose a system comprising a battery-powered surgical instrument (power surgical tool), a battery assembly (34) and a battery jacket (32), and a battery charging device (222) configured to operably couple to the battery assembly (34) or battery assembly (34) and jacket (224).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Klinzing to further comprise a battery charging device configured to operably couple to the battery assembly in order to provide the benefit of charging the battery as taught by Gerber.  ([0032], [0038], [0041], [0082], [0084], [0104]; Fig. 19)
Concerning claims 27-29, Klinzing discloses the battery charging device is configured to charge the battery pack of the battery assembly (14 // or // 14, 30) with or without the battery jacket (15 // or // 35) engaged about the outer housing of the battery assembly (14 // or // 14, 30) since battery jacket (15 // or // 35) is separately sterilizable and is made of a material that slides onto battery (14 // or // 14, 30), where the battery (14 // or // 14, 30) has installation fittings (34, 32) that couple to battery installation fittings (32) on the handle (12) which in turn, inherently couple to battery installation fittings on the battery charging device (Pg. 8-9, ll. 9-9, Col. 14, ll. 12-21).  
Claim 30 is rejected upon the same rationale as applied to claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794